FILED
Jul 20, 2018
10:49 AM(ET)

TENNESSEE COURT OF
WORKERS' COMPENSATION

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
PATRICIA SHETTERLY, ) Docket No. 2018-03-0071
Employee, )
V. )
CAMPBELL COUNTY, ) State File No. 87458-2017
Employer, )
and )
LOCAL GOV’T WORKERS’ ) Judge Pamela B. Johnson
COMPENSATION FUND )
Carrier. )

 

EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS
(Decision on the Record)

 

This matter came before the Court on Patricia Shetterly’s Request for Expedited
Hearing seeking a decision on the record. Campbell County did not file a response or
request an evidentiary hearing. The Court issued a Docketing Notice listing the
documents to be considered and gave the parties until July 3, 2018, to file objections to
admissibility of documents and/or position statements. Neither party did so. On review
of the file materials, the Court holds it needs no additional information to determine
whether Ms. Shetterly is likely to prevail at a hearing on the merits of the claim.

The issue is Ms. Shetterly’s entitlement to additional medical benefits and
temporary total disability benefits. For the reasons below, the Court holds she presented
sufficient evidence demonstrating she is likely to prevail on entitlement to medical
benefits but not temporary disability benefits. Accordingly, at this time, the Court grants
the requested medical benefits but denies the requested temporary disability benefits.
History of Claim

Ms. Shetterly worked for Campbell County Government in the Circuit Court
Clerk’s office, collecting outstanding court fines and costs. On June 16, 2017, she
slipped and fell on the floor at work, injuring her hip. She reported her injury to her
supervisor.

Campbell County did not provide Ms. Shetterly with medical or temporary
disability benefits for her work injury. However, in its discovery responses, Campbell
County acknowledged that she suffered an injury by accident in the course and scope of
her employment.

Ms. Shetterly sought medical treatment on her own with Dr. Paul Naylor. Dr.
Naylor responded to a letter from her counsel confirming that the June 16, 2017 fall
caused the issues Ms. Shetterly experienced in her hip and for which she received
treatment. Although she did not submit her medical records, she stated she remains
symptomatic and in need of medical treatment and temporary disability benefits.

Findings of Fact and Conclusions of Law

Ms. Shetterly need not prove every element of her claim by a preponderance of the
evidence to obtain relief. McCord v. Advantage Human Resourcing, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015). Instead, she must present
sufficient evidence from which this Court might determine she is likely to prevail at a
hearing on the merits. Jd.; Tenn. Code Ann. § 50-6-239(d)(1) (2017).

To recover benefits, Ms. Shetterly must demonstrate that she is likely to prevail at
a hearing on the merits that she sustained an injury arising primarily out of and in the
course and scope of her employment. The term “injury” is defined as an injury by
accident arising primarily out of and in the course and scope of employment that causes
the need for medical treatment. For an injury to be accidental, it must be caused by a
specific incident, or set of incidents, arising primarily out of and in the course and scope
of employment, and identifiable by time and place of occurrence. See Tenn. Code Ann. §
50-6-102(14).

The record is clear as to when and where the incident occurred: On June 16, 2017,
Ms. Shetterly slipped on the floor and fell, injuring her hip. The Court concludes that she
demonstrated she is likely to prevail at a hearing on the merits in proving a specific
incident, identifiable by time and place of occurrence.

Campbell County acknowledged that Ms. Shetterly suffered an injury by accident
when she fell and that she was acting in the course of her employment at the time of the
fall. Dr. Naylor also confirmed that the June 16, 2017 fall caused the issues she

2
experienced in her hip and for which she received treatment. Thus, the Court concludes
Ms. Shetterly demonstrated that she is likely to prevail at a hearing on the merits in
proving she sustained an injury arising primarily out of and in the course and scope of her
employment.

Medical Benefits

The Workers’ Compensation Law provides that the employer shall furnish, free of
charge to the employee, medical treatment made reasonably necessary by the work
injury. See Tenn. Code Ann. § 50-6-204 (a)(1)(A). Campbell County did not provide
Ms. Shetterly with medical treatment for her reported work injury. Therefore, the Court
finds Ms. Shetterly was reasonable in seeking medical treatment on her own and holds
Campbell County must provide her with reasonable and necessary medical treatment
related to the work injury. It shall provide treatment with Dr. Naylor as the authorized
treating physician.

Temporary Disability Benefits

To receive temporary total disability benefits, an employee must prove (1) total
disability from working as the result of a compensable injury; (2) a causal connection
between the injury and the inability to work; and (3) the duration of the period of
disability. Shepherd v. Haren Constr. Co., Inc., 2016 TN Wrk. Comp. App. Bd. LEXIS
15, at *13 (Mar. 30, 2016). The Court finds that Ms. Shetterly did not submit medical
records or other evidence demonstrating she was disabled from working due to the fall or
the duration of any inability to work. Thus, the Court concludes she failed to
demonstrate that she is likely to prevail at a hearing on the merits on entitlement to
temporary disability benefits and her claim for them is denied at this time.

IT IS, THEREFORE, ORDERED as follows:

1. Campbell County shall provide Ms. Shetterly with medical treatment with Dr.
Naylor for her injuries as required by Tennessee Code Annotated section 50-6-
204.

2. This matter is set for a Status Conference on September 17, 2018, at 2:00 p.m.
Eastern Time. The parties must call (865) 594-0091 or (toll-free) (855) 543-5041
to participate in the Scheduling Hearing. Failure to appear by telephone may
result in a determination of the issues without the party’s participation.

3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
with this Order must occur no later than seven business days from the date of entry
of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3).
The Insurer or Self-Insured Employer must submit confirmation of compliance

3
with this Order to the Bureau by email to WCCompliance.Program@tn.gov no
later than the seventh business day after entry of this Order. Failure to submit the
necessary confirmation within the period of compliance may result in a penalty
assessment for non-compliance.

4. For questions regarding compliance, please contact the Workers’ Compensation
Compliance Unit by email at WCCompliance.Program@tn.gov or by telephone at
(615) 253-1471 or (615) 532-1309.

ENTERED July 20, 2018.

Rann

HON. PAMELA B. JOHNSON
Workers’ Compensation Judge

 

APPENDIX

The Court reviewed the entire case file in reaching its decision. Specifically, the
Court reviewed the following documents, marked as exhibits for ease of reference:

Exhibits:
1. Petition for Benefit Determination;
2. Dispute Certification Notice;
3. Request for Expedited Hearing;
a. Brief in Support of Request of Expedited Hearing
b. Patricia Shetterly’s Affidavit
c. Dr. Paul Naylor’s Response to Letter-January 18, 2018
d. Employer/Carrier’s Response to Employee’s First set of Interrogatories
and Production Documents
4. Docketing Notice
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on July 20, 2018.

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail
Ameesh A. Kherani, x akherani@davidhdunaway.com
Employee’s Attorney
Rhonda Bradshaw, Xx rlb@spicerfirm.com

Employer’s Attorney

 

 

 

 

 

 

u be we Ves ZL Dita dion

PENNY

RUM, Court Clerk plider_)

WC.CourtClerk@tn.gov